Petition for Writ of Mandamus Denied and Memorandum Opinion filed May
26, 2005








Petition for Writ of Mandamus Denied and Memorandum
Opinion filed May 26, 2005.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-05-00451-CV
____________
 
IN RE OXBOW CARBON &
MINERALS, LLC, Relator
 
 

 
ORIGINAL
PROCEEDING
WRIT
OF MANDAMUS
 

 
M E M O R A N D U M   O
P I N I O N
On May 10, 2005, relator filed a petition for
writ of mandamus in this court.  See Tex. Gov=t. Code Ann. ' 22.221 (Vernon 2004); see also Tex. R. App. P. 52.  In its petition, relator sought to have this
court compel the Honorable Gladys Burwell to set aside her order denying its
motion for leave to designate the deceased worker=s employer, Tennille, Inc., as a
responsible third party in the underlying wrongful death action.[1]  See Tex.
Civ. Prac. & Rem. Code Ann. ' 33.004 (Vernon Supp. 2004-05).  Relator also sought an emergency stay of the
trial.  See Tex. R. App. P. 52.10.  




Relator has not established that it is entitled to mandamus
relief.  Accordingly, we deny relator=s petition for writ of mandamus and
motion for emergency stay. 
 
PER CURIAM
 
Petition Denied
and Memorandum Opinion filed May 26, 2005.
Panel consists of
Chief Justice Hedges and Justices Fowler and Frost. 




[1]  The underlying
action is styled Amelia Mae Warren, Individually and as Temporary
Administratrix of the Estate of Earl John Warren, Deceased v. Oxbow Carbon
& Minerals Holdings, Inc. (formerly known as Applied Industrial Materials
Corporation), Tennille, Inc., and Oxbow Carbon & Minerals, LLC, under
cause number 66,933-A, in the Probate Court of Galveston County, Texas.